      Case: 1:16-cv-00748-SO Doc #: 70 Filed: 07/08/19 1 of 5. PageID #: 642




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ROBERT KALVITZ,                                )     CASE NO.: 1:16-cv-00748
                                                )
                        Plaintiff,              )     JUDGE SOLOMON OLIVER, JR
                                                )
           vs.                                  )
                                                )
 CITY OF CLEVELAND, OHIO ET. AL.,               )     DEFENDANTS CHRISTOPHER D.
                                                )     RANDOLPH, JEFFREY J.
                        Defendant.              )     FOLLMER, AND STEVEN W.
                                                )     KINAS' JOINT WITNESS LIST
                                                )     AND EXHIBIT LIST
                                                )

       Defendants Christopher D. Randolph, Jeffrey J. Follmer, and Steven W. Kinas

(hereinafter "individual Defendants"), by and through undersigned counsel, hereby submits their

Witness List and Exhibit List pursuant to this Honorable Court's Trial Order:

 Witness                         Description of Testimony
 Christopher Randolph            Mr. Randolph will deny all of the Plaintiff's allegations against
 Cleveland Police Department     him.
 1300 Ontario St.
 Cleveland, Ohio 44113
 Jeffrey Follmer                 Mr. Follmer will deny all of the Plaintiff's allegations against
 Cleveland Police Department     him.
 1300 Ontario St.
 Cleveland, Ohio 44113
 Steve Kinas                     Mr. Kinas will deny all of the Plaintiff's allegations against him.
 Cleveland Police Department
 1300 Ontario St.
 Cleveland, Ohio 44113
 Sergeant Raytheon Martin        Sgt. Martin was present at the Zone Car Lounge when the
 Detroit Police Department       Plaintiff, who was clearly intoxicated, used the N-word toward
 1301 3rd Street                 him and his fellow Police Officers. Sgt. Martin a victim of the
 Detroit, MI 48226               Plaintiff's actions in this matter.
 Charles McGeever                Mr. McGeever was present at the Zone Car Lounge and
 Cleveland Police Dispatch       witnessed the Plaintiff's intoxication and actions on May 17,
 1300 Ontario St.                2014. Mr. McGeever provided transportation to the Plaintiff
 Cleveland, Ohio 44113           after the events unfolded.

                                                1
     Case: 1:16-cv-00748-SO Doc #: 70 Filed: 07/08/19 2 of 5. PageID #: 643



Commander Jamie Tavano        Commander Tavano has known the Plaintiff since his
Tri-C Police Academy          employment at East Cleveland Police Department. Commander
11000 W Pleasant Valley Rd    Tavano was present at the Zone Car Lounge and witnessed the
#226                          Plaintiff, who was clearly intoxicated, possess weapons.
Cleveland, OH 44130           Commander Tavano assisted with the transportation of the
                              Plaintiff after the events unfolded.
Megan McMahon                 Ms. McMahon was working at the Zone Car Lounge at the time
1303 W 58th St.               of the events in the Plaintiff's Complaint.
Cleveland, OH 44102
Karrie Eckert                 Ms. Eckert was working at the Zone Car Lounge at the time of
1303 W 58th St.               the events in the Plaintiff's Complaint.
Cleveland, OH 44102
Kerry McCafferty              Special Agent McCafferty was present at the Zone Car Lounge
FBI Special Agent             and witnessed the Plaintiff, who was clearly intoxicated, use the
1501 Lakeside Avenue          N-word at the African American Detroit Police Officer(s).
Cleveland, OH 44114           Special Agent McCafferty tried to diffuse the situation. The
                              Plaintiff went into attack mode. Special Agent McCafferty
                              responded, disarmed the Plaintiff, and took him to the ground.
Betsy McCafferty              Ms. McCafferty is the wife of Special Agent McCafferty. Ms.
Cuyahoga Metropolitan         McCafferty was present at the Zone Car Lounge and witnessed
Housing Authority             the Plaintiff, who was clearly intoxicated, be the aggressor in
8120 Kinsman Rd               the situation with her husband.
Cleveland, OH 44104
Det. Chuck Schultz            Detective Schultz was present at the Zone Car Lounge and
Cleveland Police Department   witnessed the Plaintiff's intoxication and actions on May 17,
1300 Ontario St.              2014.
Cleveland, Ohio 44113
Det. Andrew Hayduck           Detective Hayduck was present at the Zone Car Lounge and
Cleveland Police Department   witnessed the Plaintiff's intoxication and actions on May 17,
1300 Ontario St.              2014.
Cleveland, Ohio 44113
Sgt. Jackie Bennett           Sergeant Bennett was present at the Zone Car Lounge and
Cleveland Police Department   witnessed the Plaintiff's intoxication and actions on May 17,
1300 Ontario St.              2014.
Cleveland, Ohio 44113
P.O. Tia Hargrove             Officer Hardgrove was present at the Zone Car Lounge and
Cleveland Police Department   witnessed the Plaintiff's intoxication and actions on May 17,
1300 Ontario St.              2014.
Cleveland, Ohio 44113
Sgt. Jonathan Moran           Sgt. Moran was dispatched to the Zone Car Lounge in response
Cleveland Police Department   to the Plaintiff's actions.
1300 Ontario St.
Cleveland, Ohio 44113
P.O. Anthony Gonzalez         Officer Gonzalez was dispatched to the Zone Car Lounge in
Cleveland Police Department   response to the Plaintiff's actions.
1300 Ontario St.

                                             2
      Case: 1:16-cv-00748-SO Doc #: 70 Filed: 07/08/19 3 of 5. PageID #: 644



 Cleveland, Ohio 44113
 P.O. Mark Maguth                Officer Maguth was dispatched to the Zone Car Lounge in
 Cleveland Police Department     response to the Plaintiff's actions.
 1300 Ontario St.
 Cleveland, Ohio 44113
 Matthew Hartnett                Special Agent Hartnett was present at the Zone Car Lounge and
 Special Agent at ATF            witnessed the Plaintiff's intoxication and actions on May 17,
 6745 Engle Rd Ste 200           2014.
 Cleveland, OH 44130-7993
 Sgt. Ken Allen                  Sgt. Allen was present at the Zone Car Lounge on May 17,
 Cleveland Police Department     2014.
 1300 Ontario St.
 Cleveland, Ohio 44113
 P.O. Anthony Tomaro             Officer Tomaro was present at the Zone Car Lounge on May
 Cleveland Police Department     17, 2014.
 1300 Ontario St.
 Cleveland, Ohio 44113

       The individual Defendants incorporate herein by reference all individuals named in the

City of Cleveland's and/or the Plaintiff's Witness Lists and Initial Disclosures. In addition, the

individual Defendants will continue to supplement their witness list immediately upon learning

of any additional witnesses pursuant to the Court's Order.

       The individual defendants also hereby submit their Exhibit List pursuant to this

Honorable Court's Trial Order, indentifying the following exhibits:

       1.      Police Report Record Management System (RMS) No. 201400140593

       2.      Event Chronology 201400140593

       3.      Audio recording(s)

       4.      Daily Duty Assignment – Second District/Third Platoon 5/16/14

       5.      Daily Duty Report for 5/16/14 – Sgt. Jonathan Moran

       6.      Daily Duty Report for 5/16/14 – P.O. Anthony Gonzalez/P.O. Mark Maguth

       7.      Daily Duty Assignment – Third District/4322 Platoon 5/17/14 (Randolph)

       8.      Daily Duty Report for 5/17/14 (Randolph)


                                                3
      Case: 1:16-cv-00748-SO Doc #: 70 Filed: 07/08/19 4 of 5. PageID #: 645



       9.      Daily Duty Assignment – Personnel Unit/First Shift 5/17/14 (Follmer/Kinas)

       10.     Plaintiff’s answers & responses to discovery

       11.     Plaintiff’s declaration filed with opposition to summary judgment

       12.     Property Held Evidence for Owner (Items 1 & 2 + Plaintiff’s Driver’s License)

               for RMS 201400140593 (Plaintiff)

       13.     Plaintiff’s medical records produced on or about June 19, 2019

       14.     Malpractice complaint filed by Plaintiff on or about May 31, 2019 – Cuyahoga

               County Common Pleas Court Case No. CV-19-916176

The individual Defendants will continue to supplement their Exhibit List immediately upon

learning of any additional exhibits pursuant to the Court's Order.

       Respectfully submitted,


       /s/ Marisa L. Serrat________                  /s/ Henry Hilow________
       MARISA L. SERRAT                              HENRY J. HILOW
       Attorney at Law (#0088840)                    Attorney at Law (#0019601)
       55 Public Square                              614 W Superior Ave Ste 1300
       2100 Illuminating Building                    Cleveland, OH 44113
       216-696-2150                                  216-344-9220
       Mserratlaw@gmail.com                          hhilow@mghslaw.com
       Counsel for Steven Kinas                      Counsel for Jeffrey Follmer

       /s/ Keith R. Wolgamuth________
       Keith R. Wolgamuth (0015565)
       Keith R. Wolgamuth Company L.P.A.
       1450 Hinckley Hills Road
       Hinckley, Ohio 44233-9716
       Telephone: (330) 962-3815
       Facsimile: (775) 640-0873
       Email: krwolg@aol.com
       Counsel for Christopher Randolph




                                                 4
      Case: 1:16-cv-00748-SO Doc #: 70 Filed: 07/08/19 5 of 5. PageID #: 646



                                 CERTIFICATE OF SERVICE

       I certify that on July 8, 2019 a copy of the foregoing was electronically filed. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



                                                              Respectfully submitted,

                                                              /S/ MARISA SERRAT ____
                                                              MARISA SERRAT (0088840)




                                                 5
